Judge R0ANE
pronotuiced the Court's opinion.
The objection to the jurisdiction of the Court of Chiancery iii this case is overruled, on this ground, (without deciding oii aiiy other,) that the pre-existhig right of an assignee of a bond, to demand PaYment of the same in a Court of Equity, has not been merged, or impaired, by the statutory right, since given him, to sue at law, upon the assignment, in his own name;-but that the laticr remedy is cumulative and additional to the former.
The Decree is therefore reversed, with costs, and the cause remanded to be prococde(1 iii upon the reports returned in the cause.